Citation Nr: 0501829	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1974, 
August 1975 to January 1978, and January 1981 to January 
1993. 

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

Additionally, the Board notes that on May 5, 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) at the RO with respect to the issue on 
appeal.  A transcript of that hearing has been associated 
with the claims file.

In a January 2004 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus.  
Following receipt of a notice of disagreement, the RO issued 
a statement of the case in April 2004.  However, the veteran 
has not responded with a substantive appeal.  Accordingly, 
this issue is not before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In the October 
2003 supplemental statement of the case, the RO did provide 
the veteran with, and considered, recent revisions in the 
criteria for rating spinal disabilities.  With regards to the 
applicable rating criteria, the rating criteria pertaining to 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002).  Similarly, the rating criteria for diseases and 
injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003).  The veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000 (April 
10, 2000).  

However, the September 2003 VA examination report did not 
contain clinical findings addressing the revised rating 
criteria, which includes both orthopedic and neurologic 
criteria.  Furthermore, the September 2003 VA examination did 
not specifically address the service-connected disability 
(low back pain, with degenerative disc disease and 
radiculopathy) at issue in this decision; the September 2003 
VA medical examiner, conducted an examination of the 
veteran's mid back, thoracic spine area, cervical spine, and 
the left knee.  Additionally, in the October 2003 
supplemental statement of the case, the RO specifically 
indicated that the most recent VA medical examination 
(September 2003), "was requested and performed for issues 
you recently claimed as service connected . . . an 
examination of your low back was not performed."  Therefore, 
the veteran should be afforded VA orthopedic and neurologic 
examinations for his low back disability that consider the 
new IDS and September 2003 spinal disorders rating criteria.  
On remand, the examiner should indicate whether the veteran 
has IDS of the lumbosacral spine and the RO should consider 
all likely diagnostic codes for the veteran's low back 
disability, to include both the old (pre-September 2002) and 
new rating criteria (September 2002 and September 2003).   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (low 
back pain, with degenerative disc disease 
and radiculopathy) that all notification 
requirements set forth at 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal 
(under the old and new rating criteria); 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his back 
disability since May 2004 (the date of 
the last letter requesting additional 
information from the veteran), and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his back disability at any 
VA Medical Center (VAMC) since October 
2003 (date of most recent VAMC records in 
file).  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations, by appropriate 
specialist(s), to evaluate the severity 
of his service-connected low back 
disability with degenerative disc disease 
and radiculopathy.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner(s) in 
connection with the examinations.  The 
examiner(s) must indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disability, including 1) x-rays 
studies, and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner(s) should discuss all 
relevant medical evidence/findings 
regarding the service-connected low back 
disability.  The examiner(s) must proffer 
an opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner(s) should 
further address the extent of functional 
impairment attributable to any reported 
pain.

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurologic manifestations.  

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  

Furthermore, upon examination of the 
veteran, the examiner(s) should render an 
opinion as to the effect that the 
service-connected back disability has, if 
any, on his earning capacity.  The 
examiner(s) should render an opinion as 
to whether this disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for a low back 
disability, with degenerative disc 
disease and radiculopathy, currently 
evaluated as 10 percent disabling, 
specifically considering the criteria 
listed in the VA Schedule for Rating 
Disabilities as effective prior to 
September 26, 2003, and as effective 
September 26, 2003), to include 
intervertebral disc syndrome (Diagnostic 
Code 5293/5243, as effective prior to and 
as of September 23, 2002).  In addition, 
the RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Furthermore, the RO's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

7. If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




